William Arnall plaint. agt John Harding alias Hardman Defendt in an action of the case for not performing of a bargain made last summer concerning the coleing of ten cord of wood to bee done by sd Harding for the plaint. and deliurd but is not according to bargain whereby the plaintife is damnified about the value of twenty pounds with all other due damages according to attachmt datd april. 18° 1677. . . . The Jury . . . found for ye plt seven pounds damage & costs. 30s 2d
Execution issued april. 26° 1677. [ 437 ]